Citation Nr: 0637803	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-05 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected bilateral tinnitus, to include 
a separate rating for each ear.

2.  Entitlement to service connection for an essential 
tremor.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO).  


FINDINGS OF FACT

1.  The veteran is receiving the maximum schedular evaluation 
for tinnitus.

2.  In March 2006, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal as to the issue 
of entitlement to service connection for an essential tremor.

3.  The medical evidence of record does not show that the 
veteran's back disorder is related to his military service.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2006).

2.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to service 
connection for an essential tremor have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006).

3.  A back disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Initial Evaluation For Bilateral Tinnitus

The facts of this case are not in dispute.  In a rating 
action dated in July 2003, service connection for tinnitus 
was granted, and an initial 10 percent disability rating 
under Diagnostic Code 6260 was assigned, effective from April 
16, 2003.  The veteran's representative appealed this 
decision to the Board. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, this claim is based on the 
assignment of an initial rating for tinnitus following an 
initial award of service connection for that disability.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (CAVC) held that the 
rule articulated in Francisco did not apply to 


the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Id.; Francisco, 7 Vet. App. at 58.  

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), CAVC held 
that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  In Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal 
Circuit concluded that CAVC erred in not deferring to the 
VA's interpretation of its own regulations, 38 C.F.R. 
§ 4.25(b) and Diagnostic Code 6260, which limits a veteran to 
a single disability rating for tinnitus, regardless whether 
the tinnitus is unilateral or bilateral.  Subsequently, the 
stay of adjudication of tinnitus rating cases was lifted.

As noted above, the veteran's service-connected tinnitus has 
been rated under 38 C.F.R. § 4.87, Diagnostic Code 6260, 
which provides that a maximum 10 percent evaluation is 
warranted for tinnitus.  On a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  If a veteran is at the 
maximum evaluation and no other criteria are applicable, 
there is no case in controversy.  In order for a claim to 
proceed, there must be a benefit.  In this case, the maximum 
rating allowed for tinnitus under the applicable diagnostic 
code is 10 percent.  38 C.F.R. § 4.87, Diagnostic Code 6260.  
As such, a higher schedular rating cannot be granted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award an initial rating in excess of 10 
percent and separate schedular evaluations for tinnitus in 
each ear, the veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The provisions of the 
Veterans Claims Assistance Act have no effect on an appeal 
where the law, and not the 


underlying facts or development of the facts, is dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002). 

Service Connection For An Essential Tremor

By a rating decision dated in July 2003, the issue of 
entitlement to service connection for an essential tremor was 
denied.  The veteran perfected an appeal in October 2004 as 
to this issue.  However, in a March 2006 written statement, 
the veteran stated that he wished to withdraw his appeal as 
to the issue of entitlement to service connection for an 
essential tremor.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

With regard to this issue, prior to the promulgation of a 
decision by the Board, the veteran indicated that he wished 
to withdraw his appeal.  As a result, no allegation of error 
of fact or law remains before the Board for consideration 
with regard to the issue of entitlement to service connection 
for an essential tremor.  As such, the Board finds that the 
veteran has withdrawn his claim as to this issue, and 
accordingly, the Board does not have jurisdiction to review 
the appeal as to the issue of entitlement to service 
connection for an essential tremor, and it is dismissed.

Service Connection For A Back Disorder

With respect to the veteran's claim for service connection 
for a back disorder, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  Prior to initial adjudication, a letter dated in 
April 2003 satisfied the duty to notify provisions.  An 
additional letter was also provided to the veteran in October 
2003, after which the claim was readjudicated.  The veteran 
was also notified of the assignment of disability ratings and 
effective dates in a July 2006 Supplemental Statement of the 
Case.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 
Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran's service medical 
records, VA medical treatment records, and indicated private 
medical records have been obtained.  VA examinations were 
provided to the veteran in connection with his claim.  There 
is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The veteran's service medical records show that he was 
treated for complaints of back pain in June 1967.  In a June 
1967 medical record, the veteran reported that he wrenched 
his back while playing basketball and had subsequent pain and 
soreness.  The report stated that there were no neurologic 
symptoms.  The diagnosis was back 


sprain.  On the October 1967 separation report of medical 
history, the veteran indicated that he did not have, and had 
never had, recurrent back pain.

After service discharge, a January 1968 VA radiographic 
report stated that there was some narrowing of the joint 
space between L-5 and S-1.  A minimal Schmorl's node 
deformity was noted on the inferior surface of the lower 
three lumbar vertebrae.  In a January 1969 VA orthopedic 
medical examination report, the veteran stated that he fell 
over on an object in Vietnam.  He further reported that at 
the time of the fall, and immediately afterwards, he noticed 
intermittent aching in his lower back, but never reported it.  
The veteran stated that at that the time of the examination 
he had "no particular difficulty with his back."

On physical examination, the veteran had normal spinal 
contour, except for mild dorsal kyphosis.  There was no 
hypertrophy, atrophy, or spasticity.  There was no tenderness 
to pressure.  Lateral motion to the right and to the left, 
hyperextension, and flexion in both the sitting and standing 
position and all types of leg motion in the supine position 
were full, but on extremes the veteran complained of aching 
in various portions of the lower back.  The diagnosis was 
mild dorsal kyphosis.

An October 1976 private radiology report stated that views of 
the veteran's lumbosacral spine showed straightening of 
lumbar lordosis, possible minimal right lateral scoliosis, 
narrow mid and lower lumbar intervertebral disc spaces, and 
slight concavities along the articular surfaces of some of 
the vertebral bodies.  There was a slight apparent spur 
formation at the anterosuperior aspect of the L4 body.  The 
apophyseal joints were free of arthritic involvement and 
there was no spondylolysis.  The sacroiliac joints were 
normal in appearance and the psoas margins were well defined.  
The opinion stated that "[e]xamination of the lumbosacral 
spine shows no evidence of recent fracture, compression, 
displacement, or spondylolysis.  A few of the interspaces are 
narrow.  There may be some osteoarthritic lipping at the 
anterior articular margin of the L4 body."

A December 1976 private orthopedic clinic report stated that 
the veteran complained of back pain since he fell in October 
1976.

At that time he states he was running 
down a hill, attempting to get out of the 
way of a car which was about to run him 
over.  He thinks that he struck a rock 
when he fell.  He has had persistent pain 
in the mid-lumbar spine since that time. 
. . .  He does give a history of a 
previous injury to the back which 
occurred in 1967 when he was in Vietnam.  
At that time he was hospitalized for 
treatment of left forearm.  He was also 
told that there was something wrong with 
his back which should heal itself.  In 
the interim he has had occasional 
symptoms of pain in the same region where 
he has pain today.

The diagnosis was back sprain, probably old compression 
fracture, L4.  The evidence of record shows diagnoses of 
lower back disorders from December 1976 to the present.

A January 1977 letter from a private physician stated that 
the veteran was diagnosed with lumbosacral strain in October 
1976.

An April 1978 private radiology report stated that 
examination of the veteran's lumbar spine demonstrated spur 
formation, however no fracture or destructive disease was 
seen.

A December 2002 private medical examination report stated 
that the veteran complained of acute low back pain.  He 
reported that he had similar episodes on multiple occasions, 
with the first occurrence in service in 1966 "when he caught 
a 99 pound projectile on his shoulder that had been dropped 
from a 5 ton truck."  The assessment was probably underlying 
degenerative disc disease.

The veteran testified at a March 2005 videoconference hearing 
before the Board, that he hurt his arm and his back after an 
accident during a 1967 fire mission in Vietnam.  He stated 
that he complained about his back when he arrived at the 
hospital, but the medical staff were more concerned about his 
arm.  The veteran further stated that he was then taken to 
Japan, where he had surgery on his arm, he was told his back 
was just a strain, which would recover by itself with bed 
rest.  He stated that after separation from service he did 
not seek medical treatment for his back and treated multiple 
flare-ups with bed rest.  The veteran stated that the pain 
reoccurred after an automobile-related accident in 1976.

At a September 2005 VA medical examination, the veteran 
complained of low back pain which began in 1967.  The 
diagnosis was low back pain.  X-rays of the veteran's low 
back showed straightening of the normal lordotic curvature of 
the lumbar spine, with intervertebral disc space narrowing at 
L4-5, and osteophyte formation was seen at L2-3, L3-4, and 
L4-5.  There were no vertebral body compression fractures and 
the sacroiliac joints were normal.  The radiologic impression 
was moderate degenerative disc disease changes in the lumbar 
spine.  

A November 2005 addendum was prepared by the examiner that 
conducted the September 2005 VA medical examination.  The 
examiner concluded

[i]n my medical opinion on the basis of a 
normal separation examination and history 
as provided by the veteran on [October 
31, 1967] approximately 4 months after 
his diagnosis of back sprain, and based 
on his indicating no on this form for 
recurrent back pain, his back condition 
is not due to injury sustained while on 
active military service.

The medical evidence of record does not show that the 
veteran's current back disorder is related to his active 
military service.  While the veteran was diagnosed with a 
back sprain in service, there is no medical evidence of 
record that relates his currently diagnosed back disorder to 
the in-service back sprain.  Though mild dorsal kyphosis was 
diagnosed in January 1968, the Board notes that kyphosis is a 
disorder of the upper back, not the lower back.

The veteran claims that the in-service back sprain was 
actually a vertebral fracture which was not diagnosed at the 
time.  In support of this, he repeatedly references the 
December 1976 private medical report which diagnosed 
"probably old compression fracture, L4."  However, the 
Board notes that compression fractures have not been shown on 
other lower back x-rays.  The October 1976 private radiology 
report stated that there was "no evidence of recent 
fracture, compression, displacement, or spondylolysis."  The 
April 1978 private radiology report stated that no fracture 
or destructive disease was seen.  The September 2005 VA 
medical examination report stated that x-rays of the 
veteran's lumbosacral spine showed no vertebral body 
compression fractures.  As such, the December 1976 diagnosis 
of "probably old compression fracture, L4" is not 
corroborated by contemporary or recent radiologic reports.

Regardless, even if the medical evidence showed a current 
"old compression fracture," there is no medical evidence 
that the incident in service which caused the June 1967 back 
sprain also caused a compression fracture.  Finally, the only 
medical evidence that provides an etiological opinion for the 
veteran's current back disorder is the November 2005 addendum 
to the September 2005 VA medical examination report.  The 
report stated that the veteran's back disorder was not due to 
an injury sustained while on active duty.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed back disorder is related to 
military service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the veteran is not competent to make a determination that his 
currently diagnosed back disorder is related to his military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As a result, 
there is no medical evidence of record that relates the 
veteran's current back disorder to military service.  
Accordingly, service connection for a back disorder is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence that relates the veteran's current back 


disorder to military service, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for service-connected 
bilateral tinnitus, to include entitlement to separate 
evaluations for each ear, is denied.

The claim of entitlement to service connection for an 
essential tremor is dismissed.

Service connection for a back disorder is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


